People v Narvaez (2015 NY Slip Op 08790)





People v Narvaez


2015 NY Slip Op 08790


Decided on December 1, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 1, 2015

Mazzarelli, J.P., Moskowitz, Richter, Manzanet-Daniels, JJ.


3109/12 16260A 3247/12 16260

[*1] The People of the State of New York, Respondent, —
vCarlos Narvaez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren J. Springer of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Kiran Rosenkilde of counsel), for respondent.

Judgments, Supreme Court, Bronx County (John Moore, J.), rendered July 16, 2014, convicting defendant, upon his plea of guilty, of attempted robbery, (Penal Law § 110/160.10[1] under indictment 3247/2012 and attempted robbery in the second degree (Penal Law § 110 /160.10[1] under indictment 3109/2012 and sentencing him to an aggregate term of five and one-half years incarceration, to be followed by five years of post release supervision, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 1, 2015
CLERK